               Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 1 of 26




GERSON A. ZWEIFACH
    (202) 434-5534
  gzweifach@wc.com




                                            September 15, 2021
    VIA ECF

    The Honorable Louis L. Stanton
    United States District Judge
    Daniel Patrick Moynihan U.S. Courthouse
    500 Pearl Street
    New York, NY 10007

              Re:    American Broadcasting Companies, Inc., v. Goodfriend, No. 19-cv-7136-LLS

    Dear Judge Stanton:

            We represent Plaintiffs in the above-captioned matter. Pursuant to the parties’ December
    17, 2019 Case Narrowing Agreement, “[u]pon a finding that the Exemption does not apply, the
    Parties agree to ask the Court to schedule a brief bench trial addressed to a statutory damages
    award. The Parties will first attempt to agree on a statutory award against SFCNY. If the Parties
    cannot reach agreement, the Broadcasters agree to pursue a statutory award not to exceed $10,000
    per infringed and eligible work, and solely against SFCNY.” Ex. 1 (Case Narrowing Agreement)
    at 5. We ask the Court to set a status conference at its convenience to address the scheduling of a
    bench trial on damages.

            On September 3, 2021, after Your Honor found that the exemption did not apply, we sent
    a letter to defense counsel, inviting Defendants to agree to a statutory damages award. Ex. 2
    (September 3, 2021 Letter from G. Zweifach to D. Hosp). Yesterday, on September 14, 2021,
    defense counsel informed Plaintiffs that Defendants “likely will not oppose” the motion for
    injunctive relief, but are otherwise “considering the status of the litigation.” Ex. 3 (September 14,
    2021 email from D. Hosp to G. Zweifach).

            While we of course remain open to resolving the issue of statutory damages as the Case
    Narrowing Agreement provides (should the Defendants engage with us), we believe that the Court
    should schedule a bench trial before final judgment is entered, as well as before an appeal proceeds.
    That is what the parties’ Case Narrowing Agreement contemplates, and in fact makes clear that
    Plaintiffs are “not to seek to collect on any damages award until after all appeals are exhausted.”
    Ex. 1 at 5.

            Accordingly, we request the scheduling of a status conference to schedule a bench trial on
    statutory damages.
       Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 2 of 26


September 15, 2021
Page 2




                                      Respectfully submitted,




                                      Gerson A. Zweifach


cc:   All Counsel of Record via ECF
Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 3 of 26




                EXHIBIT 1
        Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 4 of 26
      HIGHLY CONFIDENTIAL SETTLEMENT COMMUNICATION – SUBJECT TO RULE 408




                                        AGREEMENT

       This Agreement (“Agreement”), which is effective as of December 17, 2019 (“Effective
Date”), is made by and between:

       American Broadcasting Companies, Inc. (“ABC”), a Delaware corporation with its
principal place of business at 77 West 66th Street, New York, New York;

       Disney Enterprises, Inc. (“DEI”), a Delaware corporation with its principal place of
business at 500 S. Buena Vista Street, Burbank, California;

       Twentieth Century Fox Film Corporation (“Twentieth Century Fox”), a Delaware
corporation with its principal place of business at 10201 West Pico Blvd., Los Angeles, California;

       CBS Broadcasting Inc. (“CBS”), a New York corporation with its principal place of
business at 51 West 52nd Street, New York, New York;

       CBS Studios Inc. (“CBS Studios”), a Delaware corporation with its principal place of
business at 51 West 52nd Street, New York, New York;

        Fox Television Stations, LLC (“Fox TV”), a Delaware corporation with its principal place
of business at 1211 Avenue of the Americas, New York, New York;

        Fox Broadcasting Company, LLC (“FBC”), a Delaware corporation with its principal place
of business at 10201 West Pico Blvd., Los Angeles, California;

        NBCUniversal Media, LLC (“NBCUniversal”), a Delaware limited liability company
with its principal place of business at 30 Rockefeller Plaza, New York, New York;

        Universal Television LLC (“Universal Television”), a New York limited liability company,
with its principal place of business at 30 Rockefeller Plaza, New York, New York;

       Open 4 Business Productions, LLC (“Open 4 Business”), a Delaware limited liability
company, with its principal place of business at 100 Universal City Plaza, Universal City,
California;

      David R. Goodfriend (“Mr. Goodfriend”), an individual who resides in Bethesda,
Maryland; and

        Sports Fans Coalition NY, Inc. (“SFCNY”), a tax-exempt non-profit charitable
organization, incorporated under the Not-For-Profit Corporation Law of the State of New York,
with its principal place of business at 3075 Veterans Highway, Suite 131, Ronkonkoma, New York
11779.

       ABC, DEI, Twentieth Century Fox, CBS, CBS Studios, Fox TV, FBC, NBCUniversal,
Universal Television, and Open 4 Business are referred to collectively herein as the
“Broadcasters.” The Broadcasters, Mr. Goodfriend, and SFCNY are each referred to herein
individually as a “Party” and collectively as the “Parties.”
      HIGHLY CONFIDENTIAL SETTLEMENT
        Case 1:19-cv-07136-LLS       COMMUNICATION
                               Document              – SUBJECT
                                        335 Filed 09/15/21     TO 5RULE
                                                            Page    of 26408




                                             RECITALS

        WHEREAS, the Broadcasters filed civil action number 19-cv-7136 in the Southern
District of New York against Mr. Goodfriend and SFCNY (the “Litigation,” defined herein);

       WHEREAS, in connection with the Litigation, the Broadcasters asserted a claim for
copyright infringement against Mr. Goodfriend and SFCNY (“Copyright Claim”);

      WHEREAS, in connection with the Litigation, the Broadcasters requested relief from Mr.
Goodfriend and SFCNY, including an injunction and monetary remedies;

       WHEREAS, in connection with the Litigation, Mr. Goodfriend and SFCNY filed an
answer to the Broadcasters’ complaint, denying that they are liable to the Broadcasters for
copyright infringement based on, among other reasons, exemption under 17 U.S.C. § 111(a)(5)
(“Exemption”);

       WHEREAS, in connection with the Litigation, Mr. Goodfriend and SFCNY asserted
fourteen affirmative defenses (“Affirmative Defenses”);

         WHEREAS, in connection with the Litigation, Mr. Goodfriend and SFCNY filed
counterclaims for: (i) conspiracy in restraint of trade in violation of Section 1 of the Sherman Act;
(ii) violation of the Donnelly Act (N.Y. Gen. Bus. Law § 340); (iii) violation of N.Y. Gen. Bus.
Law § 349; (iv) unfair competition in violation of Cal. Bus. & Prof. Code § 17200, et seq.;
(v) unlawful competition in violation of Cal. Bus. & Prof. Code § 17200, et seq.; and (vi) tortious
interference with prospective economic advantage against the Broadcasters (“Counterclaims”);

       WHEREAS, the Parties each deny liability or wrongdoing, and no admission to the
contrary should be implied by this Agreement or its terms; and

        WHEREAS, the Parties mutually desire to limit the scope of the Litigation by proceeding
to an expeditious trial only on the issue of the applicability of the Exemption, if that issue is not
disposed of by summary adjudication. Nothing in this Agreement is intended to identify the trier
of fact at trial, and the Parties reserve all rights with respect to that issue arising under the existing
pleadings and the Federal Rules of Civil Procedure with respect to that issue.

       NOW, THEREFORE, in consideration of all the representations, promises, and covenants
described below, and for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

A.      REPRESENTATIONS AND WARRANTIES

        1.     Each Broadcaster represents and warrants that the person executing this Agreement
on its behalf has full authority, competence, and power to bind it to this Agreement and all the
terms hereof.

       2.     Mr. Goodfriend represents and warrants that he has full authority, competence, and
power to bind himself to this Agreement and all the terms hereof.

                                                    2
      HIGHLY CONFIDENTIAL SETTLEMENT
        Case 1:19-cv-07136-LLS       COMMUNICATION
                               Document              – SUBJECT
                                        335 Filed 09/15/21     TO 6RULE
                                                            Page    of 26408




        3.     SFCNY represents and warrants that the person executing this Agreement on its
behalf has full authority, competence, and power to bind it to this Agreement and all the terms
hereof.

B.     ADDITIONAL DEFINITIONS

        1.    The “Litigation” means the entire civil action No. 19-cv-7136 in the Southern
District of New York, including the Copyright Claim, the applicability of the Exemption, the
Affirmative Defenses, and the Counterclaims.

         2.     “Withdraw” means to retract and covenant not to pursue, to waive any current or
future right to pursue, and to forever release any option to pursue (in this Litigation or any other
litigation no matter the forum), even though no formal, public amendment to the pleadings of the
Litigation will be made.

        3.     The “Locast service” means the service operated by SFCNY that provides access
to local broadcast signals over the Internet to consumers, that is the subject of the Litigation.

      4.       All references below to “documents” or “all documents” means non-privileged
documents.

C.     AGREEMENT TO LIMIT THE SCOPE OF THE LITIGATION

        1.      The Broadcasters agree to Withdraw any claims for monetary remedies of any kind
whatsoever (e.g., legal, equitable, statutory, direct, indirect, derivative, or otherwise) against Mr.
Goodfriend concerning the Locast service. Mr. Goodfriend will remain named in the Litigation as
a Party unless dismissed under one of the Reserved Defenses. The Parties agree that the
Broadcasters’ agreement to withdraw claims for monetary damages against Mr. Goodfriend does
not alter his status as a Defendant for any other purpose. If Mr. Goodfriend is dismissed under
one of the Reserved Defenses, the Broadcasters reserve the right to argue that Mr. Goodfriend can
be considered for purposes of addressing whether the Exemption applies, and to ensure that any
award of declaratory and injunctive relief applies to Mr. Goodfriend, and SFCNY reserves the
right to oppose such arguments. For the avoidance of doubt, the Broadcasters are not agreeing that
they have suffered no economic harm caused by the infringement pled in the Complaint, only that
they are not going to seek a statutory or other monetary damages award against Mr. Goodfriend or
any of the individuals identified in Paragraph C.2.

        2.      The Broadcasters agree to covenant not to pursue, to waive any right to pursue, and
to release any option to pursue (in this Litigation or any other litigation no matter the forum) claims
for monetary remedies of any kind whatsoever (e.g., legal, equitable, statutory, direct, indirect,
derivative, or otherwise) against Scott Landers, Brian Hess, DeVan Hankerson, Sue Emmer,
Habiba Alcindor, Phillip Berenbroick, Brian Frederick, Chris Lewis, Hope Solo, Mark Walsh,
Dave Zirin, Michael Kelly and IOT Locast LLC, as well as any other former or current Sports Fans
Coalition Inc. or SFCNY board member or employee, arising from the operation of the Locast
service up through the date of final judgment in this Litigation. The Parties agree that nothing in
this provision is intended to limit the Broadcasters’ ability to call attention to the actions of or
benefits to any or all of these persons or entities in pursuing claims against the Defendants,
                                                  3
      HIGHLY CONFIDENTIAL SETTLEMENT
        Case 1:19-cv-07136-LLS       COMMUNICATION
                               Document              – SUBJECT
                                        335 Filed 09/15/21     TO 7RULE
                                                            Page    of 26408




notwithstanding that Defendants reserve the right to challenge the legal relevance of any such
actions or benefits on grounds other than the waiver of claims for monetary remedies identified in
the first sentence of this provision.

        3.      Mr. Goodfriend and SFCNY agree to Withdraw: (i) the Counterclaims; and (ii) all
Affirmative Defenses in connection with the Litigation, except the Affirmative Defenses embodied
in 17 U.S.C. § 111(a)(5), New York Not-for-Profit Corporation Law Section 720-a, and the
Volunteer Protection Act (“Reserved Defenses”). Nothing in this Agreement will limit Mr.
Goodfriend’s right to seek dismissal in his personal capacity on grounds of the Reserved Defenses,
except that the parties agree that, even if Mr. Goodfriend is dismissed, the Broadcasters may argue
that the Court should continue to consider any purpose of direct or indirect commercial advantage
to Mr. Goodfriend for purposes of addressing whether the Exemption applies, and SFCNY reserves
the right to oppose such arguments.

       4.      The Parties agree that the withdrawal of the Counterclaims and the Affirmative
Defenses is intended to limit the evidence introduced and the arguments asserted, to focus
adjudication on the availability of the Exemption. The Parties recognize that there will be some
arguments made and evidence relied upon concerning the extent of broadcast coverage and that
there will be some arguments made and evidence introduced at trial concerning retransmission
consent and the impact of Locast on retransmission consent. However, the Parties also agree that:

           (a) Mr. Goodfriend and SFCNY may argue that the Broadcasters could provide greater
broadcast coverage than they do, and that providing that coverage could reduce consumer costs.

            (b) While all Parties may demonstrate that there are limits to broadcast coverage, if the
Broadcasters argue that they have done everything to maximize that coverage within the law, Mr.
Goodfriend and SFCNY are free to argue to the contrary, but they are not free to claim or argue
that the Broadcasters are withholding broadcast coverage to extract retransmission consent fees.

            (c) Mr. Goodfriend and SFCNY may argue that the purpose of the Locast service is to
make broadcast television more widely available and to encourage more people to avail themselves
of free-to-air service, and the Broadcasters are free to argue that Mr. Goodfriend and SFCNY have
other purposes, including purposes that disqualify them from the Exemption.

           (d) The Broadcasters may argue that a purpose of Mr. Goodfriend and SFCNY is to
devalue retransmission consent rights for the direct and indirect commercial advantage of the
defendants and their distribution partners and funders, and that this purpose is incompatible with
the Exemption. Mr. Goodfriend and SFCNY reserves the right to dispute any such argument and
the relevance thereof. The Parties agree that neither the Broadcasters’ pursuit of these arguments
nor Goodfriend and SFCNY’s response to these arguments would entitle Mr. Goodfriend or
SFCNY to claim or argue to the effect that the Broadcasters have created the need for
retransmission consent fees or sought to maintain or enhance them by withholding broadcast
coverage or discouraging viewers from enjoying free-to-air television.

        5.      The Parties agree to fully litigate the applicability of the Exemption according to
the schedule outlined in Exhibit A hereto, as that schedule may be modified by agreement of the
parties and/or by order of the Court.
                                                 4
      HIGHLY CONFIDENTIAL SETTLEMENT
        Case 1:19-cv-07136-LLS       COMMUNICATION
                               Document              – SUBJECT
                                        335 Filed 09/15/21     TO 8RULE
                                                            Page    of 26408




        6.      If the Court determines that Mr. Goodfriend and SFCNY do not qualify for the
Exemption, the Parties agree that the Court should immediately enter a Permanent Injunction
barring Mr. Goodfriend and SFCNY, along with their officers, agents, servants, employees,
attorneys, and other persons who are in active concert or participation with Mr. Goodfriend,
SFCNY, or their officers, agents, servants, employees, or attorneys (if they receive actual notice
pursuant to Rule 65(d)(2) of the Federal Rules of Civil Procedure) from operating Locast. Nothing
in this Agreement is intended to bar Mr. Goodfriend and SFCNY from applying for a stay of the
Permanent Injunction pending appeal, nor to bar the Broadcasters from opposing any such stay.
Upon a finding that the Exemption does not apply, the Parties agree to ask the Court to schedule a
brief bench trial addressed to a statutory damages award. The Parties will first attempt to agree on
a statutory damage award against SFCNY. If the Parties cannot reach agreement, the Broadcasters
agree to pursue a statutory award not to exceed $10,000 per infringed and eligible work, and solely
against SFCNY. Mr. Goodfriend and SFCNY agree to waive a jury trial on statutory damages and
not to pursue discovery directed towards actual damages or any other issue other than the number
of infringed and eligible works. The Broadcasters agree not to seek to collect on any damages
award until after all appeals are exhausted, but do not agree not to oppose a stay of injunctive relief
pending appeal.

       7.    The Parties agree that they will not formally amend their pleadings to reflect this
Agreement, but they are each free to bring this Agreement to the attention of the Court as
necessary.

D.     THE EFFECT OF THE AGREEMENT ON DISCOVERY

        1.    The Parties have entered this Agreement in part to limit the discovery burden on
each of them. They agree that discovery should be limited to matters relevant to the applicability
of the Exemption, and to reasonable searches proportionate to the scope of the case defined herein
and they have agreed to further limitations designed to reduce the burden of these proceedings.
For the avoidance of doubt, the Parties have further agreed as follows:

      2.      Mr. Goodfriend and SFCNY shall be entitled to seek discovery from the
Broadcasters and/or third parties as follows:

            (a) The Broadcasters will conduct a reasonable search of likely document custodians
for non-privileged documents and/or communications that mention or directly relate to Mr.
Goodfriend, Locast, SFCNY, Sports Fans Coalition Inc., the application of Section 111(a)(5) to
any online technology (including Locast), or to the past or future treatment or interpretation of the
phrases “other non-profit organization,” and/or “direct or indirect commercial advantage.”. The
Parties will negotiate in good faith the lists of custodians and search terms that will be used. If the
Parties are unable to reach an agreement concerning the custodians and search terms, they will
present the issues to the Court, which will be asked for guidance consistent with the overall purpose
of this Agreement.

            (b) To the extent that filings including coverage maps available from the FCC do not
address the extent of the Broadcasters’ signal coverage and any gaps therein (including complaints
related to signal strength), the Broadcasters will provide such materials.

                                                  5
      HIGHLY CONFIDENTIAL SETTLEMENT
        Case 1:19-cv-07136-LLS       COMMUNICATION
                               Document              – SUBJECT
                                        335 Filed 09/15/21     TO 9RULE
                                                            Page    of 26408




            (c) To the extent that the Broadcasters call a witness to testify about the Broadcasters’
signal strength, efforts to provide broadcast coverage, and the role of the FCC in regulating those
efforts and activities, the Broadcasters will make that witness available for deposition along with
(at a reasonable time prior to such depositions) any and all materials that the witness may rely
upon, and shall conduct a reasonable search for and produce documents reasonably sufficient to
directly address the substance of the witness’s testimony.

           (d) To the extent that the Broadcasters call a witness to testify about the origins of
retransmission consent and its business and legal rationale, the Broadcasters will make that witness
available for deposition along with (at a reasonable time prior to such depositions) any and all
materials that the witness may rely upon and shall conduct a reasonable search for and produce
documents reasonably sufficient to directly address the substance of the witness’s testimony.

            (e) To the extent that the Broadcasters call one or more witnesses to testify about the
impact of Locast on any negotiations for retransmission consent, the Broadcasters will make that
witness available for deposition along (at a reasonable time prior to such depositions) with any and
all materials that the witness may rely upon and shall conduct a reasonable search for and produce
documents reasonably sufficient to directly address the substance of the witness’s testimony.

       3.      The list above is not intended to preclude the possibility of SFCNY and Mr.
Goodfriend seeking additional discovery consistent with this Agreement. For the avoidance of
doubt, Mr. Goodfriend and SCFNY will not be entitled to the following discovery, except to the
extent that such material is specifically called for in Section D.2., above:

           (a) Irreparable harm discovery.

           (b) Discovery of the costs of creating and the profitability of copyrighted works,
discovery of internal documents regarding retransmission consent, discovery of MPVD
negotiations, depositions of Broadcasters’ executives unless one of them is identified by the
Broadcasters as a witness to a pay-tv platform invoking Locast in a retrans negotiation.

           (c) Discovery of broadcast equipment purchases, amounts spent on broadcast, internal
emails on broadcast coverage.

      4.        The Broadcasters shall be entitled to discovery from Mr. Goodfriend and SFCNY
and other third parties to include:

           (a) IP addresses and other information in the possession custody or control of SFCNY,
Mr. Goodfriend, or their agents that, together with other information, tends to identify where the
users of Locast are physically located.

           (b) all of the revenue derived from lobbying and consulting activity of the Emmer firm
or any other lobbying or consulting firm or 501c3 entity associated with Mr. Goodfriend or any
member of his family.

           (c) all of the lobbying or consulting activity undertaken by Mr. Goodfriend, the Emmer
firm or any other consulting firm associated with Mr. Goodfriend with respect to positions taken
                                                 6
      HIGHLY CONFIDENTIAL SETTLEMENT
       Case 1:19-cv-07136-LLS        COMMUNICATION
                              Document               – SUBJECT
                                       335 Filed 09/15/21  PageTO10
                                                                  RULE  408
                                                                    of 26




on retransmission consent related issues, and other activity undertaken for the benefit or in support
of DISH, DirecTV, ATT and any other pay-tv platform, including but not limited to email and
other documents referencing the same.

           (d) all payments, benefits, assistance or consideration that has flowed from DISH,
DirecTv, ATT, and any other pay-tv platform or firm to Mr. Goodfriend, SFCNY, the Emmer firm,
or any other lobbying or consulting firm or nonprofit organization associated with Mr. Goodfriend
or any member of his family, including but not limited to email and other documents referencing
the same.

            (e) all sources of funding and support for SFCNY, including loans, in-kind services,
and the like.

           (f) neither Mr. Goodfriend nor SFCNY will oppose reasonable discovery from DISH,
ATT, DirecTV and any other pay-tv platform or firm directed towards any presentations related to
Locast, any pitches or requests for financial or distribution support, the rationale for any
contributions or other payments that have flowed from those entities to any person or entity
associated with Mr. Goodfriend.

             (g) neither Mr. Goodfriend nor SFCNY will oppose reasonable discovery from booster
or translator firms directed towards their operations, their relationships with pay-tv operators, and
their relationships with broadcast stations affiliated with the Broadcasters.

            (h) The list above is not intended to preclude the possibility of the Broadcasters seeking
additional discovery consistent with this Agreement.

E.     CONFIDENTIALITY

        1.     This Agreement and all correspondence relating to this Agreement is confidential.
This is requested by all Parties.

        2.      Except as necessary to enforce this Agreement pursuant to Paragraph C.7, the
Parties shall keep the existence of this Agreement and its terms confidential and no Party shall
now or hereafter disclose such terms and particulars to any third party except: (a) as may be
required by applicable law, regulation, or order of a governmental authority of competent
jurisdiction; (b) to the professional legal and financial counsel representing such Party, provided
that they likewise agree to keep the existence of this Agreement and its terms confidential; and (c)
to the individuals exempted from monetary liability pursuant to Section C.2 herein, provided that
they likewise agree to keep the existence of this Agreement and its terms confidential. With respect
to subsection (a) of this Paragraph, such disclosing Party shall, to the extent possible, provide the
other Party with prior written notice of such applicable law, regulation or order and, at the request
of the other Party, use reasonable efforts to limit the disclosure of the terms and conditions of this
Agreement, and to obtain a protective order or other confidential treatment. Where failure to
disclose will place the Party in violation of a court order, such court order shall govern, and
compliance with such court order shall not be a breach of this Section E. With respect to subsection
(c) of this Paragraph, the only information concerning the Agreement that may be disclosed to
such individuals is the fact that they are and will be exempt from any monetary liability.
                                                  7
      HIGHLY CONFIDENTIAL SETTLEMENT
       Case 1:19-cv-07136-LLS        COMMUNICATION
                              Document               – SUBJECT
                                       335 Filed 09/15/21  PageTO11
                                                                  RULE  408
                                                                    of 26




        3.      If asked by shareholders, lenders, analysts, or others with a legitimate interest in
the status of claims no longer part of the Litigation pursuant to this Agreement, each Party or its
publicly held parent entity may answer only that the claim in question is no longer being actively
pursued at this time.

F.       MISCELLANEOUS

       l.     This Agreement embodies the complete and entire agreement between the Parties
and supersedes any and all prior oral or written promises, representations, conditions, provisions,
terms, or understandings between any or all the Parties, with respect to the prosecution of this
Lawsuit and the Counterclaims.

        2.      This Agreement may not be amended, modified, terminated, or waived, in whole
or in part, without the prior written and authorized consent of all the Parties.

        3.     This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to conflict of law provisions. The Parties agree that personal
jurisdiction over and venue in any legal proceeding arising out of or relating to this Agreement is
proper in the Southern District of New York.

         4.     The Parties acknowledge that they have been represented by and have relied upon
all desired counsel, legal and otherwise, in the negotiations and preparation of this Agreement, that
they have read this Agreement, have had the opportunity to have its contents fully explained to
them by counsel, and that they are fully aware of and understand all of its terms and legal
consequences and agree to be bound thereto.

       5.      This Agreement shall not be construed against the Party preparing it, but shall be
construed as if all Parties jointly prepared this Agreement without any uncertainty or ambiguity
being interpreted against any particular Party due that that Party’s having written, modified,
changed, or deleted any portion of this Agreement.

        6.     This Agreement is binding on and inures to the benefit of the Parties and their
respective successors and assigns.

        7.      The inclusion of headings in this Agreement is for convenience only and shall not
affect the construction or interpretation of the Agreement.

        8.      This Agreement may be executed in counterparts with the same force and effect as
if executed in one complete document. If one or more counterparts of this Agreement are executed,
each such counterpart shall constitute a duplicate original hereof.

        IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties to be
effective as of the Effective Date.




                                                 8
Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 12 of 26
Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 13 of 26
Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 14 of 26
Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 15 of 26
Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 16 of 26
Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 17 of 26
Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 18 of 26
Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 19 of 26
Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 20 of 26
Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 21 of 26




                 EXHIBIT 2
             Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 22 of 26




GERSON A. ZWEIFACH
    (202) 434-5534
  gzw eifach@w c.com




                                             September 3, 2021


    VIA EMAIL (dhosp@orrick.com)


    R. David Hosp, Esq.
    Orrick, Herrington & Sutcliffe LLP
    222 Berkeley Street
    Suite 2000
    Boston, MA 02116-3740

             Re:       Damages

    Dear Dave:

            In addition to providing for the immediate entry of an injunction, the parties’ December
    17, 2019 Case Narrowing Agreement also provides that, “[u]pon a finding that the Exemption does
    not apply, the Parties agree to ask the Court to schedule a brief bench trial addressed to a statutory
    damages award. The Parties will first attempt to agree on a statutory award against SFCNY.” I
    am writing in an effort to reach agreement on statutory damages. There are 3,248 works at issue.
    You can find their copyright registration numbers in the Exhibits attached to the Amended
    Complaint.

            Plaintiffs agreed not to pursue an award in excess of $10,000 per infringed work. That is
    substantially less than we would expect to be awarded absent the agreed cap.

             Under 17 U.S.C. § 504(c)(1), “the copyright owner may elect . . . to recover, instead of
    actual damages and profits, an award of statutory damages for all infringements involved in the
    action, with respect to any one work, for which any one infringer is liable individually, or for which
    any two or more infringers are liable jointly and severally, in a sum of not less than $750 or more
    than $30,000 as the court considers just.” There is authority in the Second Circuit recognizing
    that, even without any suggestion of willful infringement, television programs support an award
    of at least $10,000 per work. See Twin Peaks Prods., Inc. v. Publications Int’l, Ltd., 996 F.2d
        Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 23 of 26



R. David Hosp, Esq.
September 3, 2021
Page 2


1366, 1381 (2d Cir. 1993) (holding that award of “$15,000 for each work infringed is sustainable
with or without a finding of willfulness” where the infringed works were television programs); see
also Am. Broad. Companies, Inc. v. Aereo, Inc., No. 12 Civ. 1540 (AJN), ECF No. 356 (Stipulated
Consent Judgment and Permanent Injunction under which Plaintiffs were awarded $10,000 per
work). Where there is evidence of willfulness, the numbers are much higher. See Disney
Enterprises, Inc. v. VidAngel, Inc., 16 Civ. 4109 (AB), ECF No. 494 (S.D.N.Y. June 17, 2019)
(awarding $75,000 per work); Nat’l Cable Television Ass’n, Inc. v. Broad. Music, Inc., 772 F.
Supp. 614, 653 (D.D.C. 1991) ($45,000 per television program); Columbia Pictures Television,
Inc. v. Krypton Broadcasting of Birmingham, Inc., 259 F.3d 1186, 1195 (9th Cir. 2001) ($72,000
per infringed television program); TVB Holdings (USA), Inc. v. HTV Int’l Ltd., No. 16-CV-1489
(DLI) (PK), 2018 WL 7076022, at *6, *7 (E.D.N.Y. Mar. 9, 2018) (awarding $30,000 per show).

        As the summary judgment briefing reflects, there is ample evidence that Defendants
launched Locast well aware of the litigation risk, but mindful of the visibility and other benefits
that the lawsuit would generate for Mr. Goodfriend and Sports Fans Coalition, regardless of
whether the case proved defensible. There’s no need to recite that evidence here. The fact that
Defendants, in the face of the Complaint, accelerated Locast’s expansion and pressed forward with
infringement “on a massive scale” is indisputable. TVB Holdings, 2018 WL 7076022, at *7.

         We believe that, if a bench trial is required, the court would find that the statutory damages
are far in excess of, and therefore limited only by, the $10,000 cap. As the Amended Complaint
reflects, with 3,248 works at issue, that would be an award of $32.48 million.

         If Defendants are interested in avoiding a bench trial on damages when it appears (at least
to us) that they have already negotiated a substantial discount on the exposure, please let me know.


                                               Sincerely,




                                               Gerson A. Zweifach



cc:    Laura B. Najemy, Esq. (via email: lnajemy@orrick.com)
Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 24 of 26




                 EXHIBIT 3
                  Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 25 of 26

From: Hosp, David <dhosp@orrick.com>
Date: Tuesday, Sep 14, 2021, 5:20 PM
To: Zweifach, Gerson <GZweifach@wc.com>, Najemy, Laura <lnajemy@orrick.com>
Subject: RE: attached

Gerson:

My client is currently considering the status of the litigation. We intend to respond to Plaintiffs' motion for injunctive relief
tomorrow and likely will not oppose that. In the meantime, as you are aware, the Locast service has been taken down. We will
respond to your letter once my client has fully assessed the current situation. Thanks very much.

R. David Hosp
Partner

Orrick
Boston
T +1Ͳ617Ͳ880Ͳ1886
M +1Ͳ781Ͳ864Ͳ6401
dhosp@orrick.com




ͲͲͲͲͲOriginal MessageͲͲͲͲͲ
From: Zweifach, Gerson <GZweifach@wc.com>
Sent: Tuesday, September 14, 2021 10:56 AM
To: Hosp, David <dhosp@orrick.com>; Najemy, Laura <lnajemy@orrick.com>
Subject: FW: attached

Dave: following up on attached from sept 3. Regardless whether it's yes, no, or go away, I'd welcome knowing your position before
our next submission to Court. Thanks.




                                                                  1
                   Case 1:19-cv-07136-LLS Document 335 Filed 09/15/21 Page 26 of 26

From: Zweifach, Gerson <GZweifach@wc.com<mailto:GZweifach@wc.com>>
Date: Friday, Sep 03, 2021, 9:30 AM
To: Hosp, David <dhosp@orrick.com<mailto:dhosp@orrick.com>>, 'Najemy, Laura'
<lnajemy@orrick.com<mailto:lnajemy@orrick.com>>
Subject: attached



________________________________

This message and any attachments are intended only for the addressee and may contain information that is privileged and
confidential. If you have received this message in error, please do not read, use, copy, distribute, or disclose the contents of the
message and any attachments. Instead, please delete the message and any attachments and notify the sender immediately. Thank
you.

NOTICE TO RECIPIENT | This eͲmail is meant for only the intended recipient of the transmission, and may be a communication
privileged by law. If you received this eͲmail in error, any review, use, dissemination, distribution, or copying of this eͲmail is strictly
prohibited. Please notify us immediately of the error by return eͲmail and please delete this message from your system. Thank you
in advance for your cooperation.

For more information about Orrick, please visit http://www.orrick.com<http://www.orrick.com/>.

In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
https://www.orrick.com/PrivacyͲPolicy to learn about how we use this information.




                                                                      2
